Upon this statement of the case,
BUNN, District Judge,
delivered the opinion of the court.
The decision of the Circuit Court was correct, and must be affirmed. There is no allegation of fraud or mistake, and the suit is not brought to reform the contract. The gravamen of the complaint is the alleged vagueness, uncertainty, and ambiguity of the contract, and the court is asked to construe it according to the interpretation put upon it by the appellants, and assess damages against the appellee. But the court is of opinion that there is no uncertainty or vagueness or ambiguity in the contract; that it speaks for itself, and does not need a bill in equity to construe it. Indeed, the contract, which was in writing, seems to be as plain as language can make it. By its terms the contract price of the land was $40,000. The parties put that construction upon it when the conveyance was made and the $40,000 paid. If a building was built by Clarke according to certain plans and specifications, $60,000 in addition to the $40,000 was to be paid. But the building was never erected, and so by the terms of the contract the $60,000 never became due or payable.
It is alleged that the land was worth more than the agreed price of $40,000, but that is not a material allegation. That was a matter for the parties to settle, and which they did settle between themselves. The court cannot change the contract or make a new one for the parties.
Nor do we think the bill makes a case for equitable jurisdiction. If the contract needed the aid of a court to construe it, a court of law is as competent to do that as a court of equity, and in some respects is better adapted to assess the damages which the appellants seek to recover.
The decree of the court below is affirmed.